       Case 3:20-cr-00035-TKW Document 117 Filed 08/03/20 Page 1 of 2



                                                                        Page 1 of 2

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                             Case No. 3:20cr35-TKW

PHILIP H. LY
_____________________________/

                   REPORT AND RECOMMENDATION
                    CONCERNING PLEA OF GUILTY

      The Defendant, by consent, has appeared before me pursuant to Rule 11,

Fed. R. Crim. P., and has entered a plea of guilty to Counts One and Two of the

Indictment. After cautioning and examining the Defendant under oath concerning

each of the subjects mentioned in Rule 11, I determined the guilty plea was

knowing and voluntary and the offense charged is supported by an independent

basis in fact containing each of the essential elements thereof.     I therefore

recommend the plea of guilty be accepted and the Defendant be adjudicated guilty

and have sentence imposed accordingly.

      Dated: August 3, 2020.

                                    /s/ Charles J. Kahn, Jr.
                                    CHARLES J. KAHN, JR.
                                    UNITED STATES MAGISTRATE JUDGE
        Case 3:20-cr-00035-TKW Document 117 Filed 08/03/20 Page 2 of 2



                                                                       Page 2 of 2

                         NOTICE TO THE PARTIES

       Objections to these proposed findings and recommendations may be
filed within twenty-four (24) hours after being served a copy thereof. Any
different deadline that may appear on the electronic docket is for the court=s
internal use only and does not control. A copy of objections shall be served
upon the magistrate judge and all other parties. A party failing to object to a
magistrate judge’s findings or recommendations contained in a report and
recommendation in accordance with the provisions of 28 U.S.C. ' 636(b)(1)
waives the right to challenge on appeal the district court’s order based on
unobjected-to factual and legal conclusions. See U.S. Ct. of App. 11th Cir.
Rule 3-1; 28 U.S.C. ' 636.




Case No.: 3:20cr35-TKW
